Name: Commission Regulation (EC) No 1320/1999 of 23 June 1999 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: international trade;  trade;  regions of EU Member States;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R1320Commission Regulation (EC) No 1320/1999 of 23 June 1999 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils Official Journal L 157 , 24/06/1999 P. 0024 - 0025COMMISSION REGULATION (EC) No 1320/1999of 23 June 1999amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oilsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Commission Regulation (EC) No 562/98(2), and in particular Article 10 thereof,(1) Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92(3), as last amended by Regulation (EC) No 1387/98(4), establishes the forecast supply balance for certain vegetable oils for Madeira for the 1998/1999 marketing year;(2) Whereas, in order to avoid a break in the application of the specific supply arrangements, the balance for the whole of the 1999/2000 marketing year has been drawn up following the presentation of data on the requirements for Madeira by the Portuguese authorities; whereas the Annex to Regulation (EEC) No 2257/92 should therefore be replaced;(3) Whereas the supply balances provided for in the specific supply arrangements are drawn up for the period 1 July to 30 June; whereas the definitive supply balance for the 1999/2000 marketing year should therefore apply from the start of that year, i.e. 1 July 1999;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2257/92 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 76, 13.3.1998, p. 6.(3) OJ L 219, 4.8.1992, p. 44.(4) OJ L 187, 1.7.1998, p. 24.ANNEXForecast supply balance for Madeira for certain vegetable oils for the period 1 July 1999 to 30 June 2000>TABLE>